Citation Nr: 1745103	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected asthma.

2.  Entitlement to a rating in excess of 10 percent for asthma prior to June 15, 2016, and in excess of 30 percent from such date. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a single service-connected disability other than unspecified depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active service from October 1973 to February 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2011, February 2014, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2015, the Veteran submitted a completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Disabled American Veterans as his representative.  The Board accepts the appointment of representation.

In his substantive appeals, the Veteran requested a Travel Board hearing.  See Correspondence received in May 2013; VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2015.  In March 2015, the Veteran submitted a letter indicating that he no longer wanted a hearing before the Board.  See Correspondence, dated in March 2015.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In March 2016, the Board reopened the bilateral eye disability and remanded the issue along with asthma and TDIU issues for additional development to include VA examinations and opinions.  The remand also included the reopened service connection claim for a psychiatric disability.  In an August 2016 rating decision, service connection was granted for a psychiatric disability and assigned a total disability rating, effective July 22, 2011, the date of the reopened claim.  As such, this issue is no longer before the Board.  Also, in the same August 2016 rating decision, the RO increased the rating for asthma from 10 percent to 20 percent, effective from June 15, 2016, the date of the VA examination.  The Board observes, however, the Veteran has not indicated that this rating satisfies his appeal so his claim remains before the Board, and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2016 statement, the Veteran raised the issues of service connection for migraine headaches; as well as an increased rating for pseudofolliculitis barbae.  Should the Veteran wish to file such claims, he should submit the claims on the proper standard VA form.  See 38 C.F.R. §§ 3.1(p) and 3.150(a) (2016).  

The issues of service connection for bilateral eye disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  Prior to June 15, 2016, the Veteran's asthma did not require daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, and pulmonary function testing does not show forced expiratory volume in one second (FEV-1)/forced vital capacity (FVC) or FEV-1 to be less than 71 percent of predicted.

2.  From June 15, 2016, the Veteran's asthma does not involve FEV1 of 40 to 55-percent predicted; or, FEV1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, an intermittent course of systemic corticosteroids.




CONCLUSION OF LAW

A rating in excess of 10 for asthma prior to June 15, 2016, and in excess of 30 percent from such date is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97a, Diagnostic Code (Code) 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Factual Background, Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's asthma is evaluated as 10 percent disabling prior to June 15, 2016 and 30 percent thereafter under 38 C.F.R. § 4.97, Code 6602 (bronchial asthma).  Under Code 6602, a 10 percent rating is assigned for FEV1 of 71 to 80 percent predicted, or; FEV1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV1 of 56- to 70-percent predicted, or; FEV1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for FEV1 of 40- to 55-percent predicted, or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic oral or parenteral corticosteroids.  A 100 percent rating is assigned for FEV1 less than 40-percent predicted, or; FEV1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

When evaluating based on PFTs (pulmonary function tests), use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  When there is disparity between the results of different PFTs so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (d)(5), (6).
Service connection for asthma, rated at 10 percent has been in effect since January 8, 1996.  As the 10 percent rating has been in effect for more than 20 years, such rating is protected and may not be reduced except by showing that such rating was based on fraud.  See 38 C.F.R. § 3.951(b) (2016).  In May 2013, the Veteran submitted a claim for an increased rating.

At the VA exam in February 2014, the Veteran reported that his asthma had increased in severity.  He indicated that he will get episodes where he feels his breathing is poor for a day or so.  This happens 2 to 3 times a month during cold weather.  He reported that he can go up to 3 months without any symptoms.  The Veteran denied any wheezing.  He indicated that he uses inhalation bronchodilator therapy daily.  He has not had any asthma attacks with episodes of respiratory failure in the past 12 months.  He has not had any physician visits for required care of exacerbations.  A pulmonary function test (PFT) was given.  The examiner stated that the FEV-1/FVC of 92 percent most accurately reflects the level of disability.  Although the Veteran reported daily inhalation therapy, the examiner indicated that the Veteran is prescribed an albuterol inhaler pro re nata (PRN), which is on an as needed basis.  It was noted that the examination was completely benign.  As such, the examiner interpreted as intermittent need for oral bronchodilator therapy.  The examiner also indicated that the asthma has no functional effects on his employability.

In December 2014, the Veteran reported that his asthma gets bad with activity.  He was instructed to continue with loratadine and albuterol. 

During the local RO hearing in January 2015, the Veteran testified that he sometimes has asthma attacks, especially when he jogs three or four blocks.  In February 2015 he reported that he has asthma attacks.  A review of the VA treatment records shows that the Veteran continued to use albuterol as needed. 

During the June 2016 VA respiratory examination it was documented that the Veteran required daily inhalation bronchodilator therapy.  The PFT showed a ratio of Forced Expiratory Volume in One Second (FEV-1) to Forced Vital Capacity (FEV-1/FVC) of 69 percent.  The examiner indicated that the Veteran's asthma has no functional effects on his employability.

Based on this record, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's asthma prior to June 15, 2016, have not been met.  As noted above, to warrant a 30 percent rating under Code 6602, the evidence must show an FEV1 of 56- to 70-percent predicted, or; FEV1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Pertinently, during the period under consideration, the Veteran has not met these criteria.  Further, when there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability shall be used.  In this case, the examiner indicated that the FEV-1/FVC ratio most accurately reflected the Veteran's level of disability, and such was shown to be 92 percent on the February 2014 examination.  Although the Veteran reported daily inhalation therapy during the February 2014 examination, the examiner noted that the examination was benign and that he actually used the therapy on an as needed basis.  Based on the findings it was interpreted that the therapy was intermittent.  Such findings are more nearly approximated to the 10 percent criteria.  

There are no medical findings to the contrary during the period under consideration.  Thus, the Board finds that prior to June 15, 2016, a disability rating in excess of 10 percent is not warranted for the Veteran's asthma under Code 6602.  

The Board further finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his asthma from June 15, 2016.  As noted above, to warrant a 60 percent disability rating under Code 6602, the evidence must show an FEV1 of 40 to 55 percent predicted, or; FEV1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.  Pertinently, during the period under consideration, the Veteran has not met these criteria.  On the contrary, the June 2016 VA examination revealed his FEV1 predicted post bronchodilator measured at 76 percent and his FEV1/FVC predicted post bronchodilator was measured at 69 percent.  Also the examiner noted that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medication, oral bronchodilator, antibiotics, or oxygen therapy.  There are no medical findings contrary to the June 2016 VA examination during the period under consideration.  Thus, on this record, a rating in excess of 30 percent for the service-connected asthma is not warranted under Code 6602 from June 15, 2016.

The Board has also considered evaluation of the Veteran's respiratory disorder under other potentially applicable Codes.  The medical evidence of record does not document any diagnoses of bronchitis, bronchiectasis, emphysema, or chronic obstructive pulmonary disease (COPD).  As such, Codes 6600, 6601, 6603, and 6604 are not for application.  

The Board has also considered the Veteran's assertions as to the nature and severity of his symptoms; however, they are found to be of limited probative value in this case.  The objective medical evidence including the PFT results and the Veteran's objectively noted treatment is found to be more probative in determining that the service-connected asthma does not meet the criteria for a rating in excess of 10 percent prior to June 15, 2016, and 30 percent thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board notes that TDIU is currently before the Board, however in this case, the record does not reflect that the Veteran is unemployable due to his asthma.  Indeed, the VA examiners have noted that asthma does not affect his employability.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to the asthma.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for asthma prior to June 15, 2016, and in excess of 30 percent from such date, is denied.


REMAND

The Veteran seeks service connection for his bilateral eye disability, to include as secondary to his service-connected disabilities.  He essentially contends medications taken for dry eyes are somehow related to asthma.  Further, other medical evidence appear to suggest the eye disability is somehow related to the service-connected depression.

As noted in the Introduction, the Board remanded the appeal in March 2016 for additional development, to include a new VA examination to specifically address the Veteran's contentions.  The Board directed the examiner to discuss whether his service-connected disabilities, to include asthma, caused or aggravated his eye disability. 

Although VA provided an examination and medical opinion in June 2016, the examiner did not substantially comply with the remand directives of the Board. Specifically, the examiner did not adequately address whether the Veteran has eye irritation that coincides with his asthma attacks, or related to any of the other service-connected disabilities; and failed to address the February 2015 letter from S. Agrawal, D.O., stating that the Veteran requires olopatadine eye drops "for control of his allergy-induced asthma."  Consequently, the examination is inadequate to fairly adjudicate the Veteran's claim.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  For these reasons, the claim should be remanded for a new opinion and/or examination.  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding relevant treatment pertinent to the eye disability.

The Board finds that the outcome of the eye disability service claim that is remanded herein could have a significant impact on the TDIU claim.  As such, the TDIU issue is inextricably intertwined with the this issue herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the eye disability claim on appeal.

2.  Forward the claims file to an appropriate examiner to provide an opinion as to the nature and etiology of the claimed eye disability.  It is left to the examiner's discretion whether to examine the Veteran.

The examiner is specifically asked to address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater that the Veteran's dry eyes and bilateral pinguecula are due to service, to include as residuals from getting spray paint in both eyes.  The Board notes the Veteran is competent to report getting spray paint in both eyes while on active duty and has found such statement credible.

b.  Whether it is at least as likely as not (50 percent probability or greater) that the dry eyes or bilateral pinguecula are proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected asthma.  The examiner should note, in addition to the asthma, the Veteran is service-connected for pseudofolliculitis barbae (PSB) and depression.

c.  If not, whether it is at least as likely as not (50 percent probability or greater) that the dry eyes or bilateral pinguecula are proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected asthma.  The examiner again should note, in addition to the asthma, the Veteran is service-connected for PSB and depression.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.  Any opinion provided must address the Veteran's assertions that he has eye irritation that coincides with his asthma attacks and the February 2015 letter from S. Agrawal, D.O., stating that the Veteran requires olopatadine eye drops "for control of his allergy-induced asthma."

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation Service.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


